 Case: 1:18-cv-00864 Document #: 583 Filed: 03/22/19 Page 1 of 16 PageID #:22581




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


                                           MDL No. 2817
 IN RE: DEALER MANAGEMENT                  Case No. 18-cv-00864
 SYSTEMS ANTITRUST LITIGATION
                                           Hon. Robert M. Dow, Jr.
 This Document Relates To:                 Magistrate Judge Jeffrey T. Gilbert

 THE DEALERSHIP CLASS ACTION



DEALERSHIP CLASS PLAINTIFFS’ REPLY MEMORANDUM OF LAW IN SUPPORT
 OF THEIR MOTION TO COMPEL PRODUCTION OF INADEQUATELY LOGGED
   DOCUMENTS FROM DEFENDANTS’ PRIVILEGE LOGS AND TO COMPEL
          DISCOVERY REGARDING DRAFTING OF AGREEMENTS
  Case: 1:18-cv-00864 Document #: 583 Filed: 03/22/19 Page 2 of 16 PageID #:22582




                                                       TABLE OF CONTENTS


I. INTRODUCTION ................................................................................................................................ 1
II. ARGUMENT ....................................................................................................................................... 1
    A. Purportedly Privileged Documents Sent to Numerous Recipients Suggest Waiver .... 1
    B. Communications Sent to Unknown Email Distribution Lists Cannot Be Assessed
       for Privilege. ................................................................................................................................. 3
    C. Unjustified Disclosure to Third-Party Advisors, Consultants, and Agents Waives
       any Privilege. ................................................................................................................................ 4
           1.     Arthur Petrochenko (Secureworks)......................................................................... 5
           2.     Morgan Stanley.......................................................................................................... 6
           3.     Presidio Technology Partners .................................................................................. 7
           4.     Aberdeen Strategies, Sard Verbinnen & Co., and Joele Frank ............................ 7
    D. Advice Not Predominantly Legal in Nature Is Not Privileged. ........................................ 9
    E. Defendants Have Implicitly Waived Privilege. .................................................................. 10
III. CONCLUSION ................................................................................................................................ 11




                                                                           i
     Case: 1:18-cv-00864 Document #: 583 Filed: 03/22/19 Page 3 of 16 PageID #:22583




I.       INTRODUCTION

         In opposing Dealership Class Plaintiffs’ (“Dealership Plaintiffs”) Motion (“Defs.’ Opp.”)

(ECF No. 570),1 Defendants CDK Global, LLC (“CDK”) and The Reynolds and Reynolds

Company (“Reynolds”) (collectively, “Defendants”) mischaracterize Dealership Plaintiffs’

positions and otherwise obfuscate the issues in an attempt to avoid providing Dealership Plaintiffs

with the necessary information to evaluate Defendants’ claims of privilege. While it is true that

Dealership Plaintiffs have narrowed the scope of their challenges from the outset of this process,

the overall scope of Dealership Plaintiffs’ initial challenges and the subsequent work Defendants

have done in supplementing their logs, revising redactions, and producing formerly withheld

documents is directly a result of Defendants’ inadequate privilege logs. That the other MDL

Plaintiffs have not joined Dealership Plaintiffs in this motion in no way impacts the validity of

Dealership Plaintiffs’ arguments. Motions are decided on merit, not by the counting of ballots. The

Court should reject Defendants’ arguments and grant Dealership Plaintiffs’ Motion.

II.      ARGUMENT

         A.     Purportedly Privileged Documents Sent to Numerous Recipients Suggest
                Waiver.2

         CDK completely mischaracterizes the core of Dealership Plaintiffs’ argument on this issue.

Defs.’ Opp. at 5–6. Muro stands for the premise that the number of recipients is not alone

dispositive of questions of privilege. Muro v. Target Corp., 250 F.R.D. 350, 364 (N.D. Ill. 2007).


1
  Dealership Class Plaintiffs’ Memorandum of Law in Support of Their Motion to Compel Production of
Inadequately Logged Documents from Defendants’ Privilege Logs and to Compel Discovery Regarding
Drafting of Agreements (ECF No. 538) shall be referred to herein as “Dealers’ Mot.”
2
  CDK notes that of the 51 entries on its log challenged by Dealership Plaintiffs in this category, CDK
ended up producing 40 of those documents. CDK characterizes its re-review and production of these
formerly allegedly privileged documents as being undertaken “[i]n the spirit of compromise.” Defs.’ Opp.
at 2; Nordin Decl., Ex. F at 2. However, it more accurately depicts a significant number of documents
inappropriately designated as privileged by CDK.

                                                   1
 Case: 1:18-cv-00864 Document #: 583 Filed: 03/22/19 Page 4 of 16 PageID #:22584




But Dealership Plaintiffs are not alleging that “nine of CDK’s privilege log entries are inadequate

[solely] because they identify communications with ‘numerous’ recipients.” Defs.’ Opp. at 5.

Dealership Plaintiffs do not dispute that there are some circumstances under which it is necessary

to send privileged communications to large numbers of people within an organization (e.g.,

litigation hold letters). Rather, Dealership Plaintiffs have argued that CDK’s privilege log entries

are inadequate where they fail to explain why purportedly privileged communications were sent to

numerous recipients. Dealers’ Mot. at 4. Dealership Plaintiffs have repeatedly communicated with

CDK on this issue, requesting clarification and explanation. See, e.g., Dealers’ Mot., Nordin Decl.,

Ex. H at 1–2. Moreover, Dealership Plaintiffs did not include entries from Reynolds’ log reflecting

emails sent to as many as 267 recipients because those entries were identified as communications

related to litigation holds, and thereby explained the necessity for wide distribution. In contrast,

CDK has refused to provide information as to why it was necessary to distribute multiple entries

on its privilege log to numerous recipients.

       While CDK’s log descriptions allegedly represent communications intended to request or

provide legal advice, that is of little consequence when the issue, as Dealership Plaintiffs have

clearly stated, is one of potential waiver. “Where the client is a corporation, the privilege is waived

if the communications are disclosed to employees who did not need access to the communication.”

Baxter Travenol Labs., Inc. v. Abbott Labs., No. 84 C 5103, 1987 WL 12919, at *5 (N.D. Ill. June

19, 1987). In addition to addressing waiver of privilege by disclosure to unnecessary individuals,

Baxter Travenol Labs dealt with the question of whether documents “incidentally” sent to

attorneys became privileged. Id. It is in this context that the language quoted by CDK—“the mere

fact that a document is sent to many non-legal personnel is not determinative of whether it is

privileged”—appeared. Id. Nowhere in Baxter Travenol Labs does the court address questions of



                                                  2
 Case: 1:18-cv-00864 Document #: 583 Filed: 03/22/19 Page 5 of 16 PageID #:22585




waiver by disclosure to large groups of individuals. Upjohn, the only other case cited by

Defendants for this point (Defs.’ Opp. at 5-6), is likewise distinguishable in that it did not, as CDK

implies, deal with a single purportedly privileged communication sent to 86 individuals, but rather

86 separate communications with a single, distinct individual. Upjohn Co. v. United States, 449

U.S. 383, 394 n.3 (stating that “[t]he communications at issue were made by Upjohn employees”

and describing interviews with eighty-six employees).

       CDK has refused to meet its burden to establish that the numerous recipients of these

communications needed access to the purportedly privileged information. By refusing to provide

information about why so many employees needed a purportedly privileged communication, CDK

has failed its burden to provide the information necessary to assess the claims of privilege.

Therefore, CDK should be required to produce these documents.

       B.      Communications Sent to Unknown Email Distribution Lists Cannot Be
               Assessed for Privilege.

       In an effort to compromise and remedy a serious defect in Defendants’ privilege logs,

Dealership Plaintiffs agreed to accept an approximation of the number of individuals on each

distribution list and the general purpose of each list. Prior to entering the agreement, Defendants

and Dealership Plaintiffs did not discuss how to handle distribution lists that were no longer in use,

nor did Defendants disclose that some of the distribution lists at issue were no longer in use.

       Dealership Plaintiffs are not attempting to renege on an agreement made in good faith;

rather, the dispute is over differing interpretation, borne in large part from Defendants’ failure to

disclose that some of the distribution lists in dispute were no longer in use at the time of the

agreement. Moreover, contrary to Defendants’ assertions, Dealership Plaintiffs have not requested

“historical information about the purpose or membership of the distribution lists at the time the

privileged communications took place” or that Defendants “recreat[e] the historical membership


                                                  3
    Case: 1:18-cv-00864 Document #: 583 Filed: 03/22/19 Page 6 of 16 PageID #:22586




of now-defunct email distribution lists on their privilege logs.” Defs.’ Opp. at 6–7. Rather,

Dealership Plaintiffs have only requested “the approximate number of people and general purpose

of each list while they were in use.” Nordin Decl., Ex. H at 4 and Ex. I at 2.

        Defendants also claim that, without knowing even the number of recipients and general

purpose of the email distribution lists, Dealership Plaintiffs should have asserted that the lists

contain individuals who would waive the privilege. Defs.’ Opp. at 7. This is inaccurate. From the

start, Dealership Plaintiffs have raised such concerns with Defendants. Nordin Decl., Ex. A at 5

and Ex. B at 6. It is also entirely inappropriate and illogical for Defendants to completely withhold

all information about an email distribution list and then demand that the other party should state

the reasons why individuals on that list may waive privilege. Dealership Plaintiffs are only seeking

a reasonable compromise that provides basic and necessary information about these distribution

lists that allow Dealership Plaintiffs to make an informed assessment of privilege. Dealership

Plaintiffs continue to seek far less than they are entitled by law. See Muro, 250 F.R.D. at 364.

Because Defendants have failed to provide any additional information to Dealership Plaintiffs

about these distribution lists, they have not allowed Dealership Plaintiffs to adequately assess the

claim of privilege.

        C.      Unjustified Disclosure to Third-Party Advisors, Consultants, and Agents
                Waives any Privilege.3

        Defendants argue that the challenged communications between CDK and various advisors

and consultants are privileged because those advisors and consultants were essential to the



3
  Despite multiple requests, CDK resisted providing sufficient information on NERA Economic
Consulting for Dealership Plaintiffs to adequately assess privilege. See Nordin Decl., Ex. A at 4 and Ex.
H at 3. However, based on the new information provided by CDK (see the Declaration of James Kinzer
(“Kinzer Decl.”) accompanying Defs.’ Opp.), Dealership Plaintiffs withdraw their challenges to the
entries related to NERA Economic Consulting. These are entries CDK_Priv_0003351,
CDK_Priv_0003591, and CDK_Priv_0003786 in Nordin Decl., Ex. L.

                                                    4
  Case: 1:18-cv-00864 Document #: 583 Filed: 03/22/19 Page 7 of 16 PageID #:22587




rendering of legal advice. Defs.’ Opp. at 7–8. However, Defendants neglect to include that “[w]hen

the third party is a professional . . . capable of rendering advice independent of the lawyer’s advice

to the client, the claimant must show that the third party served some specialized purpose in

facilitating the attorney-client communications and was essentially indispensable in that regard.”

Id. (quoting Cellco P’ship v. Certain Underwriters at Lloyd’s London, No. Civ. A 05-3158, 2006

WL 1320067, at *2 (D.N.J. May 12, 2006)). “[W]hat is vital to the privilege is that the

communication be made in confidence for the purpose of obtaining legal advice from the lawyer.

If what is sought is not legal advice but only [the third party’s] service . . . or if the advice sought

is the [third party’s] rather than the lawyer’s, no privilege exists.” In re Grand Jury Proceedings,

220 F.3d 568, 571 (7th Cir. 2000) (emphasis in original) (quoting United States v. Brown, 478

F.2d 1038, 1040 (7th Cir. 1973)).

                1.       Arthur Petrochenko (Secureworks)




                                                                                See In re Grand Jury

Proceedings, 220 F.3d at 571. Therefore, Defendants have not established that the communications

on which Secureworks or Petrochenko were included qualify for attorney-client privilege.




                     CDK should be required to produce these entries.



                                                   5
 Case: 1:18-cv-00864 Document #: 583 Filed: 03/22/19 Page 8 of 16 PageID #:22588




               2.      Morgan Stanley




                                                                                                   In

Stafford Trading, Inc. v. Lovely, cited by CDK, the court acknowledged, “[m]any courts have

recognized that, in today’s market place, attorneys need to be able to have confidential

communications with investment bankers to render adequate legal advice.” No. 05-C-4868, 2007

WL 611252, at *6 (N.D. Ill. Feb. 22, 2007). However, the Stafford Trading court limited the

privilege to instances where the privilege claimant had demonstrated that the investment bankers

confidentially communicated with the privilege claimant’s in-house counsel for the purpose of

obtaining or providing legal advice. Id. at *7. The court also held that “whether or not the attorney-

client privilege applies cannot be determined generally. Instead, Plaintiff’s claims of privilege

must be made on a document by document basis.” Id.




                          See Stafford Trading, 2007 WL 611252, at *7. Therefore, Defendants

have not established that the attorney-client privilege applies to communications involving Morgan

Stanley. CDK should be required to produce these entries.




                                                  6
 Case: 1:18-cv-00864 Document #: 583 Filed: 03/22/19 Page 9 of 16 PageID #:22589




               3.     Presidio Technology Partners



                                                CDK argues that the communications involving

Presidio Technology were properly withheld as they are attachments integral to a separate

privileged attorney-client communication. Id. Defendants cite to Muro. for the proposition that

“the fact that non-privileged information was communicated to an attorney may be privileged,

even if the underlying information remains unprotected.” 250 F.R.D. at 363. However, “non-

privileged documents do not become privileged solely by virtue of being transmitted to counsel.”

Id. at 363 n.21 (citing Sneider v. Kimberly-Clark Corp., 91 F.R.D. 1, 4 (N.D. Ill. 1980)). As the

Muro court explained, “[a] party can therefore legitimately withhold an entire e-mail forwarding

prior materials to counsel, while also disclosing those prior materials themselves.” 250 F.R.D. at

363 (emphasis in original). Thus, while the itemization of attached unprotected materials is not

necessary, the non-privileged materials themselves are not shielded from disclosure. Accordingly,

CDK should be required to produce these entries.

               4.     Aberdeen Strategies, Sard Verbinnen & Co., and Joele Frank



                                                                     CDK has not established that

the communications involving these consultants provided anything beyond the consultants’ own

advice independent of any legal advice being rendered. See In re Grand Jury Proceedings, 220

F.3d at 571. “It may be that the modern client comes to court as prepared to massage the media as

to persuade the judge; but nothing in the client’s communications for the former purpose

constitutes the obtaining of legal advice or justifies a privileged status.” Calvin Klein Trademark

Trust v. Wachner, 198 F.R.D. 53, 55 (S.D.N.Y. 2000). CDK has not established that the



                                                7
 Case: 1:18-cv-00864 Document #: 583 Filed: 03/22/19 Page 10 of 16 PageID #:22590




communications in which Aberdeen Strategies, Sard Verbinnen & Co., and Joele Frank were

involved qualify for attorney-client privilege, instead merely making the generic statement that the

firms were “integral to obtaining and rendering legal advice on communications efforts.” Defs.’

Opp. at 11. The paragraphs cited in the Kinzer Declaration contain the same similarly vague

statements without reference to specific entries at issue.

       Defendants argue that Dealership Plaintiffs’ motion did not address communications

separately protected by the work product doctrine and thereby waived the issue. Defs.’ Opp. at 11

n.8. In fact, Dealership Plaintiffs’ motion stated, “public relations advice, even if it bears on

anticipated litigation, falls outside the ambit of protection of the so-called ‘work product’ doctrine

. . . . As with the other third-party consultants over whose communications CDK has claimed

privilege, CDK has not established that its communications with public relations and

communications consultants qualify for attorney-client privilege or work product protection.”

Dealers’ Mot. at 11–12. Dealership Plaintiffs maintain their previously stated argument that the

public relations advice at issue falls outside of the work product doctrine. See Doe v. Soc’y of

Missionaries of Sacred Heart, No. 11-cv-02518, 2014 WL 1715376, at *4 (N.D. Ill. May 1, 2014);

Burke v. Lakin Law Firm, PC, No. 07-CV-0076-MJR, 2008 WL 117838, at *3 (S.D. Ill. Jan. 7,

2008); Calvin Klein, 198 F.R.D. at 55. Aside from the mere assertion that work product protection

applies, CDK fails to respond to Dealership Plaintiffs’ arguments that public relations advice is

excluded from work product protection or otherwise established any basis for the challenged

communications involving these communications consultants to qualify for work product

protection. Because these communications cannot properly be deemed attorney-client privileged

or work product, CDK should be required to produce these entries.




                                                  8
 Case: 1:18-cv-00864 Document #: 583 Filed: 03/22/19 Page 11 of 16 PageID #:22591




       D.      Advice Not Predominantly Legal in Nature Is Not Privileged.

       The CDK and Reynolds privilege logs include entries that have vague descriptions

appearing to describe advice that is not predominantly legal in nature. See Dealers’ Mot. at 11.

Defendants agree that advice from lawyers must concern the legal implications of an issue for the

attorney-client privilege to apply. Defs.’ Opp. at 12. However, Defendants argue that the entries

at issue discussing business matters all involve legal advice relating to those business matters.

Defendants claim that Dealership Plaintiffs are conflating the nature of advice and the subject to

which that advice relates. Id. at 11–12. Dealership Plaintiffs are well aware of this distinction,

however, Defendants’ descriptions fall short of establishing that the attorneys in question are

providing primarily legal advice as opposed to primarily business advice.

       To show that a communication relates to legal advice, instead of simply business advice,

the proponent of the privilege must demonstrate that the communications were made primarily for

the purpose of generating legal advice. Visa U.S.A., Inc. v. First Data Corp., No. C-02-

1786JSW(EMC), 2004 WL 1878209, at *3 (N.D. Cal. Aug. 23, 2004). “Where a document is

prepared for simultaneous review by legal and non-legal personnel and legal and business advice

is requested, it is not primarily legal in nature and is therefore not privileged.” Abbott Labs, 1987

WL 12919, at *5. Defendants only provide vague descriptions on their privilege logs which fail to

establish that the challenged communications were made for the purpose of generating legal advice

instead of generating solely business advice for the business matters listed in those privilege log

descriptions. The privilege log entries Defendants compare in their brief in support of their

argument actually underscore this point. Defs.’ Opp. at 13 n.9.




                                                 9
 Case: 1:18-cv-00864 Document #: 583 Filed: 03/22/19 Page 12 of 16 PageID #:22592




                       In contrast, the Dealership Plaintiff log entry Defendants highlight in their

brief explicitly deals with providing legal advice on the terms of a contract. As the proponents of

the privilege, Defendants have failed to show that the privilege applies and should therefore be

required to produce these documents.

       E.      Defendants Have Implicitly Waived Privilege.

       Defendants argue that they have not waived privilege regarding the February 2015

Agreements -- the DEA, the 3PA Agreement, and the Reynolds Interface Agreement. Defendants

cite Beneficial Franchise Co. v. Bank One, N.A., for the proposition that courts have “specifically

rejected the proposition that a party impliedly waives the privilege merely by asserting a defense

that would make an attorney’s advice relevant.” 205 F.R.D. 212, 216–17 (N.D. Ill. 2001). The

argument misses the mark. The language of DEA § 4.5 relied upon by Defendants in their motions

to dismiss—i.e., that the Section “is not intended as a ‘covenant not to compete’”—is not legal

advice. Instead, it is a factual representation (and a sharply disputed one at that). As such, under

Defendants’ cited authority, any privilege has been waived. See Defs.’ Opp. at 14 (citing Quality

Croutons, Inc. v. George Weston Bakeries, Inc., No. 05 C 4928, 2006 WL 2375460, at *4 (N.D.

Ill. Aug. 14, 2006), for proposition that waiver occurs where party asserting privilege

“affirmatively put at issue the specific … information to which the privilege attaches.”).

       Defendants’ argument also ignores that “[t]he implied waiver doctrine ultimately is based

on considerations of fairness: that is, a party may not use privilege as a tool for manipulation of

the truth-seeking process.” Patrick v. City of Chicago, 154 F. Supp. 3d 705, 711 (N.D. Ill. 2015).

“In practical terms, this means that parties in litigation may not abuse the privilege by asserting



                                                10
 Case: 1:18-cv-00864 Document #: 583 Filed: 03/22/19 Page 13 of 16 PageID #:22593




claims the opposing party cannot adequately dispute unless it has access to the privileged

materials.” Id.

       Defendants contend that, under Dealership Plaintiffs’ argument, any reliance on

contractual language drafted by attorneys would waive the privilege (Defs.’ Opp. at 13–14), but

that argument is misguided. Surely, Defendants may rely on the contents of their agreement to

show the terms of those agreements (for example, the price terms). Here, however, Defendants

impermissibly rely on the self-serving, attorney-drafted contractual language to defeat Dealership

Plaintiffs’ allegations of Defendants’ conspiratorial conduct.

       Also meritless is Defendants’ timeliness argument. Dealership Plaintiffs filed their motion

shortly after they took the deposition of Reynolds witness Robert Brockman in January 2019,

during which he was questioned about the contract section in question (Section 4.5), and well

before the conclusion of fact discovery.

III.   CONCLUSION

       For the foregoing reasons, Dealership Plaintiffs’ Motion should be granted. Defendants

should produce the identified documents from their privilege logs because they have not met their

burden of establishing privilege. Having implicitly waived privilege, Defendants should also

produce any and all withheld documents and allow discovery related to Defendants’ discussions

with counsel regarding the drafting of the February 2015 Agreements.




                                                11
Case: 1:18-cv-00864 Document #: 583 Filed: 03/22/19 Page 14 of 16 PageID #:22594




DATED: March 22, 2019         Respectfully submitted,

                              /s/ Michelle J. Looby
                              Daniel C. Hedlund (pro hac vice)
                              Michelle J. Looby (pro hac vice)
                              Daniel E. Gustafson
                              David A. Goodwin
                              Daniel J. Nordin
                              GUSTAFSON GLUEK PLLC
                              Canadian Pacific Plaza
                              120 South Sixth Street, Suite 2600
                              Minneapolis, MN 55402
                              Tel: (612) 333-8844
                              Fax: (612) 339-6622
                              dhedlund@gustafsongluek.com
                              mlooby@gustafsongluek.com
                              dgustafson@gustafsongluek.com
                              dgoodwin@gustafsongluek.com
                              dnordin@gustafsongluek.com

                              Dealership Class Plaintiffs’ Steering Committee

                              Peggy J. Wedgworth (pro hac vice)
                              Elizabeth McKenna (pro hac vice)
                              MILBERG TADLERPHILLIPS GROSSMAN LLP
                              One Pennsylvania Plaza, 19th Floor
                              New York, NY 10119
                              Tel: (212) 594-5300
                              Fax: (212) 868-1229
                              pwedgworth@milberg.com
                              emckenna@milberg.com

                              Interim Lead Counsel for the Dealership Class

                              Leonard A. Bellavia (pro hac vice)
                              Steven Blatt
                              BELLAVIA BLATT, PC
                              200 Old Country Road, Suite 400
                              Mineola, New York 11501
                              Tel: (516) 873-3000
                              Fax: (516) 873-9032
                              lbellavia@dealerlaw.com
                              sblatt@dealerlaw.com

                              Dealership Class Plaintiffs’ Steering Committee

                                       12
Case: 1:18-cv-00864 Document #: 583 Filed: 03/22/19 Page 15 of 16 PageID #:22595




                              James E. Barz
                              Frank Richter
                              ROBBINS GELLER RUDMAN & DOWD LLP
                              200 South Wacker Drive, 31st Floor
                              Chicago, IL 60606
                              Tel: (312) 674-4674
                              Fax: (312) 674-4676
                              jbarz@rgrdlaw.com
                              frichter@rgrdlaw.com

                              David W. Mitchell (pro hac vice)
                              Alexandra S. Bernay
                              Carmen A. Medici
                              ROBBINS GELLER RUDMAN & DOWD LLP
                              655 West Broadway, Suite 1900
                              San Diego, CA 92101
                              Tel: (619) 231-1058
                              Fax: (619) 231-7 423
                              davidm@rgrdlaw.com
                              xanb@rgrdlaw.com
                              cmedici@rgrdlaw.com

                              Dealership Class Plaintiffs’ Steering Committee

                              Robert A. Clifford
                              Shannon M. McNulty
                              CLIFFORD LAW OFFICES, P.C .
                              120 N. LaSalle Street, 31 Floor
                              Chicago, Illinois 60602
                              Tel: (312) 899-9090
                              Fax: (312) 251-1160
                              RAC@cliffordlaw.com
                              SNM@cliffordlaw.com

                              MDL Liaison Counsel




                                       13
 Case: 1:18-cv-00864 Document #: 583 Filed: 03/22/19 Page 16 of 16 PageID #:22596




                                 CERTIFICATE OF SERVICE

         I, Michelle J. Looby, an attorney, hereby certify that on March 22, 2019, I caused a true
and correct copy of the foregoing DEALERSHIP CLASS PLAINTIFFS’ REPLY
MEMORANDUM OF LAW IN SUPPORT OF THEIR MOTION TO COMPEL
PRODUCTION OF INADEQUATELY LOGGED DOCUMENTS FROM DEFENDANTS’
PRIVILEGE LOGS AND TO COMPEL DISCOVERY REGARDING DRAFTING OF
AGREEMENTS to be filed and served electronically via the Court’s CM/ECF system. Notice of
this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system
or by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the Court’s CM/ECF System.


                                                      /s/ Michelle J. Looby
                                                      Michelle J. Looby




                                                 14
